Title: From John Adams to Alexander Bryan Johnson, 4 January 1823
From: Adams, John
To: Johnson, Alexander Bryan



my Dear Sir.
Quincy January 4th. 1823

Your letter of the 26th. December just now received, has thrown me into a kind of froliksome mixture of gaiety and gravity, which has raised my Spirits. I am glad you are so fond of Swift; I know of no Man who has exhibited stronger proofs of a sound rational mind, and profound information on one hand, or of wanton fun, on the other; even his indecent drollery is instructive, and even moral. Voltair is another such compound of Wisdom and folly, whose writings may be read, by prudent persons, with great pleasure and profit; They are vastly more improveing to me than the solemn pomposity of Hume & Gibbon.
I am very glad Abby always knows where to find you; I wish I always knew where to find myself.—
Your Albany Grecians have most unexpectedly draged me into the Newspapers, and in danger of being involved in an endless controversy, about the honour of making the loans in Holland, and about the honor of furnishing Robert Morris with funds for supporting his banking system’s and other financial opperations.— Your New York Knickerbockers may justly boast of the services rendered by their Mother Country to our Country more than she has ever had credit for, or ever will; for the two nations of England, and France, and the Anglomanies and Franckomanes in America, have conspired together to throw it into the back ground, and bury it in oblivion the friendship of Holland to the United States of America—
The letter Books of General and President Washington are sacred mysteries, not yet revealed to the World; whenever they shall be, I am persuaded they will do no dishonor or discredit to his Character; I shall never live to the time.—
What can the matter be? What a rattling and cackling and clattering & clickatis there is about the future Presidency, two years hence. There seems to be four wild horses tugging at the Presidents Chair, to draw it at the same time East, West, North, and South. It seems like a conclave of Cardinals intriguing for the Election of a Pope; every one under the influence of some Crowned Potentate. Or like the Election, of a King of Poland by Palatines, each in the pay of Russia, Austria, France, Prussia, or England. This System will last as long as God pleases—
you will think this letter the ravings of dotage, as indeed it is—. Now I have the last word, and you have the power, if you please, of getting the last word of this—
John Adams